DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,120,607.

The following is a claim comparison of claims 1-3, 5-7 and 9-22 of the instant application and claims 1-18 of U.S. Patent 11,120,607.
Application No. 17/402,782
U.S. Patent 11,120,607
1. An information generating apparatus comprising: one or more processors; and one or more memories that store computer-readable instructions for causing, when executed by the one or more processors, the information generating apparatus to: 
generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of forming the shape data; and 

second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 

output the 3D model information.
1. An information generating apparatus comprising: one or more processors; and one or more memories that store computer-readable instructions for causing, when executed by the one or more processors, the information generating apparatus to: 
generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 

third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and output the 3D model information.
2
2
3
4
5
3
6
7
7. An information processing apparatus comprising: one or more processors; and one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors, the information processing apparatus to: 
obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; and 

second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
generate a 3D model of the 3D object based on the 3D model information.
8. An information processing apparatus comprising: one or more processors; and one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors, the information processing apparatus to: 

obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 

first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 


second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 

third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and generate a 3D model of the 3D object based on the 3D model information.
9
11
10
12
11. A control method of an information generating apparatus, the method comprising: 
generating three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; and 

second information for specifying combinations of the first information elements and second information elements for specifying a constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 
outputting the 3D model information.
15. A control method of an information generating apparatus, the method comprising: 

generating three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 

first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 


second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 

third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and outputting the 3D model information.
12. A control method of an information processing apparatus, the method comprising: 
obtaining three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; and 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 

generating a 3D model of the 3D object based on the 3D model information.
16. A control method of an information processing apparatus, the method comprising: 
obtaining three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and generating a 3D model of the 3D object based on the 3D model information.
13. A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information generating apparatus, the information generating apparatus to: 
generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; and 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 

output the 3D model information.
17. A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information generating apparatus, the information generating apparatus to: 
generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and 
third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and output the 3D model information.
14. A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information processing apparatus, the information processing apparatus to: 
obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 

generate a 3D model of the 3D object based on the 3D model information.
18. A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information processing apparatus, the information processing apparatus to: 
obtain three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying at least one of a vertex or an edge forming the shape data and corresponding to different one of vertices forming the shape data or corresponding to different one of edges forming the shape data; 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements, each combination being represented by using a value different from coordinates of the vertices forming the shape data; and 
third information for specifying surfaces forming the shape data, one of the surfaces forming the shape data being represented by using some of the combinations specified by the second information; and generate a 3D model of the 3D object based on the 3D model information.
15
5
16
9
17
13
18
14
19
1
20
8
21
6
22
10


Claims 1-3, 5-7 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 11,120,607.
For claims 1-3, 5-7 and 9-22, claims 1-18 of U.S. Patent 11,120,607 anticipate and recite the limitations of claims 1-3, 5-7 and 9-22 as depicted in the claim chart above. Therefore, claims 1-3, 5-7 and 9-22 are not patentably distinct from claims 1-18  of U.S. Patent 11,120,607.

Claim Objections
Claims 1-3 and 17-18 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An information generating apparatus comprising: one or more processors; and one or more memories that store computer-readable instructions for causing, when executed by the one or more processors, the information generating apparatus to: 
generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data, wherein the 3D model information comprises: 
first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements forming the shape data; and 
second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements; and output the 3D model information.

For claim 2, Examiner believes this claim should be amended in the following manner:
The information generating apparatus according to claim 1, wherein, in a case where the constituent element forming the shape data corresponds to a vertex of [[the]] vertices forming the shape data, a constituent element of the constituent elements included in the texture data is a vertex of the texture data.

For claim 3, Examiner believes this claim should be amended in the following manner:
The information generating apparatus according to claim 1, wherein, in a case where the constituent element forming the shape data corresponds to an edge of [[the]] edges forming the shape data, a constituent element of the constituent elements included in the texture data is an edge of the texture data.

For claim 17, Examiner believes this claim should be amended in the following manner:
The information processing apparatus according to claim 7, wherein, in a case where the constituent element forming the shape data corresponds to a vertex of [[the]] vertices forming the shape data, a constituent element of the constituent elements included in the texture data is a vertex of the texture data.


For claim 18, Examiner believes this claim should be amended in the following manner:
The information processing apparatus according to claim 7, wherein, in a case where the constituent element forming the shape data corresponds to an edge of [[the]] edges forming the shape data, a constituent element of the constituent elements included in the texture data is an edge of the texture data.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (U.S. Patent Application Publication 2013/0278598 A1) in view of Cheng et al. (U.S. Patent 6,717,577, hereinafter “Cheng”) (all references made of record of the IDS submitted 8/16/2021).

For claim 1, Sakurai discloses an information generating apparatus (disclosing a device for generating information (page 1/par. 9)) comprising: one or more processors (disclosing a rendering unit including a graphics processing unit (page 3/par. 36 and page 5/par. 55)); the information generating apparatus to: generate three-dimensional (3D) model information for specifying a 3D object by using shape data indicating a shape of the 3D object and texture data indicating a texture to be assigned to a surface of the shape data (disclosing the generation of information for a three-dimensional polygon model to specify a 3D object by using shape data of vertices to indicate a shape of the 3D object and texture data to indicate a texture to be assigned to the shape data (Figs. 2-6 and 12; page 3/par. 37-43)), wherein the 3D model information comprises: first information including first information elements, each first information element being information for specifying a constituent element forming the shape data and corresponding to different one of constituent elements[sic] forming the shape data (disclosing first information of first information elements for specifying a vertex as a constituent element forming the shape data and corresponding to a different one of a plurality of vertices forming the shape data (Fig. 6; page 3/par. 43)); and second information for specifying combinations of the first information elements and second information elements for specifying constituent elements included in the texture data, one of the second information elements being in association with one of the first information elements (disclosing second information to specify combinations of the first information elements of the vertices and second information elements for specifying texture coordinates as constituent elements included in the texture data so that each vertex is associated with corresponding texture coordinates (Fig. 6; page 3/par. 43)); and output the 3D model information (disclosing the 3D model information is output (page 3/par. 37 and 43)).
Sakurai does not specifically disclose one or more memories that store computer-readable instructions for execution by one or more processors and assigning a texture to a surface.
However, these limitations are well-known in the art as disclosed in Cheng.
Cheng similarly discloses a system and method for generating 3D polygon data to output 3D objects (col. 1/lines 8-29 and col. 4/lines 37-48). Cheng discloses memory for storing a program of computer-readable instructions for execution by a main processor and a graphics coprocessor to perform the functions of the system (col. 4/lines 48-58; and col. 7/lines 20-36). Cheng further discloses texture data is applied to a surface of 3D polygons (col. 3/lines 11-27 and col. 9/lines 29-43). It follows Sakurai may be accordingly modified with the teachings of Cheng to implement memory for storing instructions for execution by its processor and to assign its texture data to a surface.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sakurai with the teachings of Cheng. Cheng is analogous art in dealing with a system and method for generating 3D polygon data to output 3D objects (col. 1/lines 8-29 and col. 4/lines 37-48). Cheng discloses its determination of a surface is advantageous in ensuring texture data is appropriately mapped for application to 3D polygons (col. 3/lines 11-27 and col. 9/lines 29-43). Consequently, a PHOSITA would incorporate the teachings of Cheng into Sakurai for providing an intuitive visual cue to maintain proper viewing orientation and improve user experience. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Sakurai as modified by Cheng discloses wherein, in a case where the constituent element forming the shape data corresponds to a vertex of the vertices forming the shape data, a constituent element of the constituent elements included in the texture data is a vertex of the texture data (Sakurai discloses its first information of first information elements for specifying a vertex as a constituent element forming the shape data and corresponding to a different one of a plurality of vertices forming the shape data and discloses a constituent element of the constituent elements included in the texture data is a vertex of the texture data (Fig. 6; page 3/par. 43)).

For claim 3, depending on claim 1, Sakurai as modified by Cheng discloses wherein, in a case where the constituent element forming the shape data corresponds to an edge of the edges forming the shape data, a constituent element of the constituent elements included in the texture data is an edge of the texture data (Sakurai discloses its first information of first information elements for specifying a vertex as a constituent element forming the shape data and corresponding to a different one of a plurality of vertices forming the shape data and discloses a constituent element of the constituent elements included in the texture data is a vertex of the texture data (Fig. 6; page 3/par. 43); Cheng similarly discloses a system and method for generating 3D polygon data to output 3D objects (col. 1/lines 8-29 and col. 4/lines 37-48) and explains its system processes edges formed between its vertices of its 3D polygon data and applies texture data to the processed edges for outputting its 3D polygon data (col. 6/lines 24-49); and it follows Sakurai may be accordingly modified with the teachings of Cheng to arrange its constituent element forming its shape data to correspond to an edge of the edges between its vertices forming the shape data and to arrange its constituent element included in its texture data as an edge of its texture data for appropriately outputting its 3D model information).

For claim 5, depending on claim 2, Sakurai as modified by Cheng discloses wherein a second information element of the second information elements is represented by a coordinate value of the texture data (Sakurai discloses its second information elements are represented by texture coordinates of its texture data (Fig. 6; page 3/par. 43)).

For claim 11, Sakurai as modified by Cheng discloses a control method of an information generating apparatus, the method comprising steps corresponding to the functions performed by the information generating apparatus of claim 1 (see above as to claim 1).

For claim 13, Sakurai as modified by Cheng discloses a non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in an information generating apparatus (Sakurai discloses a device for generating information as an information generating apparatus (page 1/par. 9) with a rendering unit including a graphics processing unit (page 3/par. 36 and page 5/par. 55); Cheng similarly discloses a system and method for generating 3D polygon data to output 3D objects (col. 1/lines 8-29 and col. 4/lines 37-48) and discloses memory for storing a program of computer-readable instructions for execution by a main processor and a graphics coprocessor of a computer to perform the functions of the system (col. 4/lines 37-58; and col. 7/lines 20-36); and it follows Sakurai may be accordingly modified with the teachings of Cheng to implement memory for storing a program for execution by a computer in its information generating apparatus) for performing the functions of the information generating apparatus of claim 1 (see above as to claim 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613